UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SBA COMMUNICATIONS CORPORATION,

                              Movant,                                OPINION AND ORDER

               – against –                                              19 Misc. 130 (ER)

FRACTUS, S.A.,

                              Cross-Movant.


Ramos, D.J.:

       This dispute arises out of a Rule 45 subpoena that Fractus, S.A. (“Fractus”) issued in a

patent infringement action pending in the United States District Court for the Eastern District of

Texas. See Fractus, S.A. v. AT&T Mobility, LLC, et al., No.2:18-Cv-00135 (JRG) (E.D. Tex.).

That lawsuit involves Fractus’ claim that an overwhelming majority of the wireless carriers in

the market infringed on ten of its patents: U.S. Patent Nos. 6,937,191; 7,250,918; 7,557,768;

7,932,870; 8,228,256; 8,896,493; 9,905,940; 8,497,814; 8,754,824; and 9,450,305. Pending

before the Court are the motion of nonparty SBA Communications Corporation (“SBA”) to

transfer or quash the subpoena and Fractus’ cross-motion to compel SBA’s compliance with the

subpoena. Docs. 1, 3 and 6. For the reasons set forth below, the Court transfers the case to the

United States District Court for the Eastern District of Texas.

I.     BACKGROUND

       Fractus is a Spanish research and development company and a pioneer in the field of

multiband antenna technology. Declaration of Kimberly Perrotta Cole (“Cole Decl.”), Doc. 8.

Ex 1. at 1. Fractus initiated the underlying patent infringement action on April 9, 2012. Cole

Decl. ¶ 2. Fractus alleges that the wireless carrier defendants allegedly use antennas that
incorporated Fractus’ patented antenna technology throughout their U.S. networks of base

stations. See generally Cole Decl. Ex. 1.

       SBA leases space on cell phone towers to wireless carriers throughout North, Central and

South America. Doc. 1 at 1. SBA has never been named as a defendant in the underlying action.

On September 10, 2018, Fractus served a subpoena on SBA that is substantially similar to the

subpoena at issue here, but required compliance in the United States District Court for the

District of Columbia. Id. Ex. C.; id. Ex. F. SBA moved to quash that subpoena. Id. The parties

eventually reached an agreement to withdraw their respective motions and that action was

terminated. Id. Ex. E. On March 1, 2019, Fractus served the instant subpoena directing SBA to

produce at the office of Fractus’ New York counsel, information relating to the capacity and

costs of SBA’s cell phone towers, as well as contractual documents between SBA and the carrier

defendants named in the underlying action. Id. Ex. A. On March 18, 2019, SBA moved to

quash or transfer Fractus’ subpoena. Docs. 1, 3. On March 25, 2019, Fractus filed a cross-

motion to compel SBA to comply with the subpoena. Doc. 6.

II.    DISCUSSION

       Federal Rule of Civil Procedure 45(f) provides that “when the court where compliance is

required did not issue the subpoena, it may transfer a motion under this rule to the issuing court

if the person subject to the subpoena consents or if the court finds exceptional circumstances.”

Therefore, it is within the discretion of this Court, where compliance is required, to ultimately

decide whether to transfer a subpoena-related motion. See Youtoo Techs., LLC v. Twitter, Inc.,

17 Misc. 80006 (JSC), 2017 WL 431751 at * 2 (N.D.Cal. Feb. 1, 2017) (internal citation

omitted).

       Here, SBA is the entity subject to the subpoena and requests that the matter be



                                                 2
transferred. Therefore, pursuant to the unequivocal language of Rule 45, the Court may transfer

the parties’ motions to the court presiding over the underlying patent litigation.

       At the outset, the Court notes that Fractus misstated Rule 45(f) as “allowing transfer

based only on party consent or ‘exceptional circumstances.’” Id. at 1. That is not the standard.

The plain language of Rule 45(f), as recited above, mentions only consent by the person subject

to the subpoena. Therefore, Fractus’ argument that the Eastern District of Texas’ familiarity

with the underlying litigation does not constitute “exception circumstance[s]” that Rule 45(f)

requires is simply misguided. Fractus further contends that the court should exercise its

discretion to not transfer the instant action on three bases: (1) that any transfer would necessarily

involve extra administrative and/or procedural steps; (2) that there would be no risk of

conflicting rulings; and (3) that this Court is presumptively proper to render a decision on the

pending motions. See Doc. 11. Their arguments are unpersuasive.

       Contrary to Fractus’ argument, the interests of judicial economy actually weigh in favor

of transfer. In Fractus’ own words, Rule 45(f) advisory committee’s note to 2013 amendment

notes that “transfer may be warranted ‘in order to avoid disrupting the issuing court’s

management of the underlying litigation’” even in absence of consent. Id. at 3. The underlying

patent litigation has been going on for seven years and discovery ended on April 15, 2019. Doc.

7 at 1. The parties are now preparing for trial. Additionally, it appears from Fractus’ brief in

support of its motion to compel that Fractus had asked for substantially similar information from

the carriers in the underlying action to no avail. Id. at 9. Therefore, in addition to causing

unnecessary delay, there is a real risk that, should this Court exercise its discretion to not transfer

the case, the Court’s ultimate ruling may conflict with any ruling that the Eastern District of

Texas may have made on this particular issue.



                                                   3
